DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 7/30/2021.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20


Step 2A: 
Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.

See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The concept of electronically linking a primary digital resource to an electronic payment instrument constitutes Commercial or Legal Interactions and thus falls under the grouping of Certain Methods of Organizing Human Activity.  It can also be characterized as Mental Process.
Executing the transfer and storage of a digital resource from first entity to second entity constitutes abstract data collection and/or Insignificant Extra Solution Activity.  See for example, classifying and storing digital images in an organized manner (In re TLI Communications LLC Patent Litigation).
Receiving an alert and severing the link between primary and first digital resources constitutes Insignificant Extra Solution Activity.
Determining that total number of past resource transfers is greater than predetermined number of resource transfers – Mental Process.
Generating digital resource based on determining that total number of past resource transfers is greater than predetermined number of resource transfers – Certain Methods of Organizing Human Activity.
Storing digital resource in a digital repository – Insignificant Post Solution Activity.
Determining that deleting primary digital resource will result in deletion of first digital resource – Mental Process.

Examiner notes that the steps of transferring and storing of digital resources, severing the link between digital resources, and generating link between digital resource and payment instrument have been recited at very high level of generality.  Reciting an abstract idea in conjunction with a computer “in purely functional terms” does not integrate the abstract idea into a practical application.  (In re TLI Communications LLC Patent Litigation, 823 F.3d 607, 612 (Fed. Cir. 2016); see also Affinity Labs of Texas, LLC v. DirecTV, LLC, 838 F.3d 1253 (Fed. Cir. 2016), Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335 (Fed. Cir. 2018), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016)).  Encoding first digital resources in hardware security module constitutes Mathematical Concepts.  See Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., (Fed. Cir. 2014) (claims directed to a “process of organizing information through mathematical correlations” are directed to an abstract idea).
The steps of claim 1 recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice.  All purported inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such resource transfer or in how the processing technologically achieves those results.
Hence, the independent claims recite abstract ideas.
The dependent claims merely limit the abstract idea to – second resource transfer request, verifying authentication credentials with first entity, displaying user 
Hence under Prong One of Step 2A, the claims recite a judicial exception.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see § MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see § MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see § MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see § MPEP 2106.05(e) 
Limitations that are not
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see § MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see § MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see § MPEP 2106.05(h)
The only additional elements recited by the claims, beyond the abstract idea, are: a storage device, and a processing device.  The elements have been recited at a high level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for receiving resource transfer request from first entity; determining digital resource associated with the first entity linked to payment instrument; determining that total number of past transfers exceeds a predetermined number of resource transfers; generating a digital resource to execute resource transfer with second entity; initiate resource transfer with second entity and store first digital resource in a digital repository; linking first digital resource in HSM with computing device of first entity.  Thus, they are not indicative of integration into a practical application.

Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using storage and processing devices to perform the steps of – receiving resource transfer request from first entity; determining digital resource associated with the first entity linked to payment instrument; determining that total number of past transfers exceeds a predetermined number of resource transfers; generating a digital resource to execute resource transfer with second entity; initiate resource transfer with second entity and store first digital resource in a digital repository; linking first digital resource in HSM with computing device of first entity – amounts to no more than mere instructions to apply the exception using generic components.  Mere instructions to apply an exception using generic components cannot provide an inventive concept.

Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bi et al. (US 2004/0024688 A) in view of Hamid (US 2009/0106556 A1).

Claim 1:

at least one non-transitory storage device; and 
at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
electronically receive computing instructions from a computing device associated with a first entity comprising a first request to execute a resource transfer with a second entity; (See Bi: Para [0030] (“FIG. 18 is a system level software flow diagram for a digital content download request which forms a part of the digital content distribution and subscription system.”) – [0036])
determine a primary digital resource associated with the first entity, wherein the primary digital resource is electronically linked to an electronic payment instrument associated with the first entity, wherein the primary digital resource is linked to in a hardware security module (HSM) associated with the computing device of the first entity; 
(See Bi: Para [0056] (“FIG. 52 is a block diagram of royalty tracking and payment data organization for a royalty administration system which forms a part of the digital content distribution and subscription system.”), [0057])
(See Hamid: Para [0069] (“A user 380 wishing to perform at least one transaction with the transactor 325 initiates a secure communications channel by connecting their security module 310 to their laptop computer 300 and providing a request to the transactor 325.  The security module 310 interfaces with an ultra-thin client, browser plug-in 304, within the user's laptop computer 300.”)
(See Hamid: Claim 1 (“receiving at a secure transaction device electronic content and a tag relating to a known portion of the electronic content;
associating with the tag first electronic data for use in verifying the known portion of the electronic content;
;”))
determine that a total number of past resource transfers executed by the first entity with the second entity is greater than a predetermined number of resource transfers;
(See Bi: Para [0177] (“the application server checks to see whether downloading to this new system would exceed the maximum limit on the number of client computers to which any given user (i.e., user account) may download licenses.”)
generate a first digital resource specifically to execute the resource transfer with the second entity based on at least determining that the total number of past resource transfers executed by the first entity with the second entity is greater than a predetermined number of resource transfers, wherein the first digital resource is specifically generated to execute the resource transfer with the second entity and any future resource transfers with the second entity, wherein the first digital resource is electronically linked to the primary digital resource; initiate the execution of the first request of the resource transfer with the second entity using the first digital resource; 
(See Bi: Para 
[0130] (“If the content identifier 213 is found in step 366, then the application download handler generates the download address for the specific digital content data 108 to be downloaded using the content identifier 213.”)
[0175] (“renew their digital content licenses, or automatically by the Transfer Manager at a predetermined renewal date, such as at or near the end of a subscription period (i.e., at or near when existing licenses expire as in step 922). In either case, the Transfer Manager will notify the application server that the renewal process should initiate in step 923. The application server will respond with a list of licenses for digital content in step 924 which should be renewed, based on which items the user has previously flagged for renewal.”)
future license download requests may be restricted based on aforementioned maximum limits”)
initiate the execution of the first request of the resource transfer with the second entity using the first digital resource; 
(See Bi: Para [0161] (“Selecting the “Subscribe” button 554 or 555 initiates the download or subscribe of the selected track 553”))
store the first digital resource in a digital repository associated with the primary digital resource.
(See Bi: Para [0175] (“license is downloaded (or not) and stored to the client computer”))
electronically receive, via an alert interface, computing instructions from the computing device associated with the first entity to delete the primary digital resource; 
(See Bi: Para [0096] (“automated notifications to the user”)
sever the electronic link between the primary digital resource and the first digital resource in response to determining that deleting the primary digital resource will result in the deletion of the first digital resource; 
(See Bi: Para [0175] (“After the request to download is processed (successfully or not), the Transfer Manager deletes from its internally maintained list of licenses to request for download the license which was just requested for download”)
generate an electronic link between the first digital resource and the electronic payment instrument associated with the first entity; and
(See Hamid: 
Para [0064] (“Recognizing the request from within the web browser 202 that the user 280 is accessing a known portion of the transactor 225 as relating to a financial transaction then STA 230 initiates a secure ”)
Claim 1 (“receiving at a secure transaction device electronic content and a tag relating to a known portion of the electronic content;
associating with the tag first electronic data for use in verifying the known portion of the electronic content;
establishing a first communication path between the secure transaction device and a security module;”))
(See Bi: Para [0123] (“Next, the license server 102 saves the digital content data download and licensing information 236 in step 235 for royalty tracking 105, which involves determining royalty payments to rights holders of the digital content data 108 that are assigned licenses and downloaded.”)
link the first digital resource in the HSM associated with the computing device of the first entity, wherein linking further comprises replacing the primary digital resource with the first digital resource. 
(See Hamid: 
Para [0063] (“As such user 280 wishing to perform at least one transaction with the transactor 225 initiates the establishment of a secure communications channel by connecting their security module 210 to their laptop computer 200, and initiating a request to the transactor 225.  The security module 210 interfacing to an ultra-thin client, browser plug-in 204, within the user's laptop computer 200 which forms a part of the web browser 202.  Both the transactor 225 and laptop computer 200 are interconnected via a network in the form of the World Wide Web”)
Claim 1 (“receiving at a secure transaction device electronic content and a tag relating to a known portion of the electronic content;
associating with the tag first electronic data for use in verifying the known portion of the electronic content;
establishing a first communication path between the secure transaction device and a security module;”))
In order for users to continue to have access to the digital content they have downloaded once a given subscription period has ended, they must replace their licenses (i.e., renew) with subsequent licenses which are valid for the new subscription period.  The licenses are provided by the application server response to renewal requests from the Transfer Manager.  This process may be initiated automatically by the Transfer Manager as explained elsewhere in this document, or the user may manually start the process. Once the process is initiated, all content which is flagged as needing renewal will be renewed, as long as the user's account status continues to remain valid”)

Therefore it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Bi as it relates to digital content distribution system to include the above noted disclosure of Hamid as it relates to securely transmitting data to a personalized device.  The motivation for combining the references would have been to use public/private key technology to protect transaction security.

Claims 8, 15 are similar to claim 1 and hence rejected on similar grounds.

Claim 2:
electronically receive computing instructions from a computing device associated with the first entity comprising a second request to execute of a resource transfer with the second entity; 
determine the primary digital resource associated with the first entity; 
(See Bi: Para [0125] (“In addition to the session identifier, required in this example, the download request also includes one or many content object names or content”)

(See Bi: Para [0073] (“In an exemplary embodiment, a subscriber may select the play button 72 to initiate opening of a downloaded digital audio or video file 68, which, as mentioned above, is downloaded in encrypted format to the subscribers personal computer”)
initiate the execution of the second request of the resource transfer with the second entity using the first digital resource.
(See Bi: Para [0177], [0179])

Claims 9, 16 are similar to claim 2 and hence rejected on similar grounds.

Claim 3:
electronically receive computing instructions from the computing device associated with the first entity to retrieve one or more secondary digital resources associated with the primary digital resource; and 
transmit control signals configured to cause the computing device associated with the first entity to display a first user interface, wherein the first user interface comprises the one or more secondary digital resources associated with the primary digital resource, wherein the one or more secondary digital resources comprises at least the first digital resource.
(See Bi: Para [0139] (“a user may mark the digital content data that has been downloaded, to be renewed when the current licenses expire, through the client web interface”)



Claim 4:
transmit control signals configured to cause the computing device associated with the first entity to display an authentication interface, wherein the authentication interface comprises one or more input fields configured to receive one or more authentication credentials from the first entity; 
electronically receive, via the authentication interface, the one or more authentication credentials from the first entity; 
verify the one or more authentication credentials associated with the first entity; and 
(See Bi: Para [0072] (“The subscriber information is verified by the Customer data store”)
transmit control signals configured to cause the computing device associated with the first entity to display the first user interface based on at least verifying the one or more authentication credentials.
(See Bi: Para [0157], [0158])

Claims 11, 18 are similar to claim 4 and hence rejected on similar grounds.

Claim 5:
electronically receive, via the first user interface, computing instructions from the computing device associated with the first entity to execute an action on the primary digital resource, wherein the action comprises at least deleting the primary digital 
determine the one or more secondary digital resources associated with the primary digital resource; 
generate an alert in response to electronically receiving the computing instructions to execute the action the primary digital resource; and 
(See Bi: Para [0096] (“In addition, the Transfer Manager software system 132 can provide automated access to the digital content distribution and subscription service and automated notifications to the user”)
transmit control signals configured to cause the computing device associated with the first entity to display the alert interface, wherein the alert interface comprises one or more corresponding effects the execution of the action on the primary digital resource will have on the one or more secondary digital resources.
(See Bi: Para [0101] (“the Transfer Manager software system 132 notifies the user that license renewals are required in step”)

Claims 12, 19 are similar to claim 5 and hence rejected on similar grounds.

Claim 6:
electronically receive, via the alert interface, computing instructions from the computing device associated with the first entity to delete the primary digital resource; 
transform the one or more secondary digital resources into one or more primary digital resources; 
delete the primary digital resource; and 

(See Bi: Para [0175] (“After the request to download is processed (successfully or not), the Transfer Manager deletes from its internally maintained list of licenses to request for download the license which was just requested for download”)

Claims 13, 20 are similar to claim 6 and hence rejected on similar grounds.

Claim 7: 
wherein the at least one processing device is further configured to transform the one or more secondary digital resources into the one or more primary digital resources, wherein transforming further comprises: 
severing a link between the primary digital resource and the one or more secondary resources; and 
(See Bi: Para [0139] (“Having an expiration time or lifetime associated with access or playback licenses for digital content data 108 not only prevents unauthorized access to or playback of the digital content data 108, but also provides time restrictions on access to or playback of the digital content data 108 by authorized users.”)
generating a link between the one or more secondary digital resources and the electronic payment instrument associated with the first entity.
(See BI: Para [0139] (“A user can set up the automatic license renewal process to ensure uninterrupted access or playback rights to the digital content data. In this embodiment, a user may mark the digital content data that has been downloaded, to be renewed when the current licenses expire, through the client web interface.”)

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive. 
101
Applicant argues that the pending claims contain an inventive concept that any adverse action to a primary digital resource stored in the hardware security module of a computing device will result in the deletion of all secondary digital resources linked to the primary digital resource and cause any resource transfers that are scheduled to be executed using any of the secondary digital resources to fail.
In response, Examiner notes that the alleged inventive concept is not mentioned in the Specification or the Claims.  Claim 1 does not refer to any adverse reaction.  Deleting digital resources (hard delete or soft delete) is not an inventive concept but routine and conventional extra solution activity in computing.
Examiner has maintained all arguments from the previous office action that are reproduced below.
Applicant argues that the claims, under BRI, does not cover performance in the mind because it requires a processor accessing computer memory indicative of application usage.
Examiner respectfully disagrees.
Examiner notes that transferring digital resources from one entity to another is merely the digital equivalent of transferring physical resources from one entity to another.  For example, instead of transferring a physical book, a music CD or a VHS 
The claimed steps recite the abstract idea of data collection and storage that have been identified by the courts as abstract.  See Elec. Power Group LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“But merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.”); In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016) (“[T]he claims, as noted, are simply directed to the abstract idea of classifying and storing digital images in an organized manner. … [W]e have applied the ‘abstract idea’ exception to encompass inventions pertaining to methods of organizing human activity.”); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (steps of collecting data, recognizing certain data in the collected data, and storing recognized data recite mental steps that humans have performed such as banks reviewing checks, recognizing relevant data such as the amount, account number, account holder, and storing the data).
For the above reasons, Applicant’s arguments are not persuasive.

Examiner finds this unpersuasive.
The hypothetical claim 1 of Example 42 was deemed patent eligible because it provided a specific improvement over prior systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was originally input (see Eligibility Examples 18-19).  Hypothetical claim 1, thus, addressed technological difficulties related to incompatible computer formats, disparate geographic locations, and the untimely sharing of information. 
No comparable improvement is present here.  The Specification is silent as to any technical difficulties in the prior art that the current invention is designed to solve.  There exists no specific structural or inventive improvements in computer functionality” that are attributable to the claimed method, as recited in claim 1.  Claim 1 recites a method for receiving, generating, initiating, transferring, severing and encoding digital resources in result-based functional language.  The Specification does not describe how to achieve the results in a non-abstract way.  The claimed invention describe neither a technical problem nor a technical solution.
Reciting an abstract idea in conjunction with a computer “in purely functional terms” does not integrate the abstract idea into a practical application. (In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016); see also Affinity Labs of Texas, LLC v. DirecTV, LLC, 838 F.3d 1253 (Fed. Cir. 2016), Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335 (Fed. Cir. 2018), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016).)

The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (MPEP § 2106.05(c)); or (iv) any other meaningful limitation (MPEP § 2106.05(e)).  Hence, Examiner finds that the claims do not recite additional limitations to integrate the abstract idea into a practical application.
Applicant argues that the pending claims contain an inventive concept – a particular way of severing the electronic link between primary digital resource and the first digital resource; generating an electronic link between first digital resource and electronic payment instrument, and encoding the first digital resource in the HSM associated with computing device of first entity.
Examiner respectfully disagrees because a close look at the Specification and Figures indicate that no such ‘particularity’ exists.  The Specification and the claims describe the step of “sever the electronic link” and “generating a link” between one or 
For the above reasons, Applicant’s arguments are not persuasive.
103
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693